DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 11/22/2021.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments are sufficient to overcome the 35 USC 112(b)/second paragraph rejections set forth in the previous office action.

Specification Objections
The disclosure is objected to because of the following informalities: amend “electrophoresis” to –electroporation- in the specification (multiple instances) as “IRE” is the acronym for “irreversible electroporation” not “electrophoresis.  The Examiner notes .   Appropriate correction is required.

Claim Objections
The Examiner notes that the amendment of 11/22/2021 introduced a multitude of claim objections and 35 USC 112(b)/second paragraph rejections that are addressed as best possible in the objections and rejections below. 
Claims 1, 16, 23-24, 37 & 44 are objected to because of the following informalities:  amend “electrophoresis” to –electroporation- (see specification objection above).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “a first sequence of bipolar pulses” to –a first sequence of bipolar pulses of the plurality of sequences of bipolar pulses- in ll. 10.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  amend “a second sequence of bipolar pulses” to –a second sequence of bipolar pulses of the plurality of sequences of bipolar pulses- in ll. 11.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  amend “the bipolar pulses” to –the first and second sequences of bipolar pulses” in ll. 3-4.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  amend “the sequences” to –the first and second sequences- in ll. 2.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  amend “the electrodes” to –the array of electrodes- in ll. 2.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  amend “the bipolar pulses” to –the first and second sequences of bipolar pulses- in ll. 3.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  amend “sequences of the bipolar pulses” to –the first and second sequences of bipolar pulses- in ll. 2.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  amend “the signals” to –the signals of the first and second types- in ll. 1.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  amend “the signals” to –the signals of the first and second types- in ll. 1.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  amend “the signals” to –the signals of the first and second types- in ll. 1.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  amend “the sequence of pulses” to –the first and second sequences of bipolar pulses- in ll. 2.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  amend “the signals” to –the signals of the first and second types- in ll. 1 & 3 (twice).  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  amend “the signals” to –the signals of the first and second types- in ll. 3 (twice).  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  amend “the signals” to –the signals of the first and second types- in ll. 3.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  amend “the signals” to –the signals of the first and second types- in ll. 1 & 2 (twice).  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  amend “the signals” to –the signals of the first and second types- in ll. 1 & 2 (twice).  Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  amend “the signals” to –the signals of the first and second types- in ll. 3.  Appropriate correction is required.
Claim 41 is objected to because of the following informalities:  amend “the signals” to –the signals of the first and second types- in ll. 1 & 2 (twice).  Appropriate correction is required.
Claim 42 is objected to because of the following informalities:  amend “the signals” to –the signals of the first and second types- in ll. 1 & 2 (twice).  Appropriate correction is required.
Claim 43 is objected to because of the following informalities:  amend “the signals” to –the signals of the first and second types- in ll. 3 (twice).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The Examiner notes that the amendment of 11/22/2021 introduced a multitude of claim objections and 35 USC 112(b)/second paragraph rejections that are addressed as best possible in the objections and rejections below. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 8-9, 17, 20-21, 23, 25, 27, 29, 30 & 38-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the sequence of bipolar pulses” in ll. 1; however, claim 1, upon which claim 4 depends recites the limitation “a plurality of sequences of bipolar pulses”, “a first sequence of bipolar pulses” and “a second sequence of bipolar pulses”.  It is unclear to which “sequence of bipolar pulses” claim 4 is referring to.  For 
Claim 6 recites the limitation “sequences of bipolar pulses with an amplitude and duration” and “the sequences of bipolar pulses” (twice); however, claim 1, upon which claim 6 depends recites the limitation of “a plurality of sequences of bipolar pulses having an amplitude”, “a first sequence of bipolar pulses being applied...during a first period of time” and “a second sequence of bipolar pulses being applied...during a second period of time”.  It is unclear if the “sequences of bipolar pulses” of claim 6 are the same as or different from the “plurality of sequences” or the “first” and “second” sequences of bipolar pulses” of claim 1, if the “amplitude” of claim 6 is the same as or different from the “amplitude” of claim 1and/or if the “duration” of claim 6 is the same as or different from the “first period of time” or the “second period of time” of claim 1.  For purposes of examination, “the sequences of bipolar pulses” of claim 6 will be interpreted as referring to “plurality of sequences” of claim 1, the “amplitude” of claim 6 will be interpreted as referring to “amplitude” of claim 1, and the “duration” of claim 6 will be interpreted as referring to “first” or “second” time period of claim 1.
Claim 8 recites the limitation “wherein the signals of the first type comprise pairs of pulses, wherein each pair comprises a positive pulse and a negative pulse” and “the pairs”; however, claim 1, upon which claim 8 depends, recites the limitations “the signals of the first type comprising a plurality of sequences of bipolar pulses”.  It is unclear if the “pairs of pulses” of claim 8 are the same as or different from the “sequences of bipolar pulses” of claim 1.  For purposes of examination, they will be interpreted as being the same. 
Claim 9 recites the limitation “wherein the signals of the first type comprise pairs of pulses, wherein each pair comprises a positive pulse and a negative pulse” and “successive pairs of pulses”; however, claim 1, upon which claim 9 depends, recites the limitations “the signals of the first type comprising a plurality of sequences of bipolar pulses”.  It is unclear if the “pairs of pulses” of claim 9 are the same as or different from the “sequences of bipolar pulses” of claim 1.  For purposes of examination, they will be interpreted as being the same. 
Claim 17 is rejected for similar reasons as claim 4 for the phrasing of “the sequence”, “an amplitude”, and “a duration”. 
Claim 20 recites the limitation "the signals" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the signals" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “sequences of bipolar pulses”; however, claim 16, upon which claim 23 depends, recites the limitations “a first sequence of bipolar pulses” and “a second sequence of bipolar pulses”.  It is unclear if the “sequences” of claim 23 are the same as or in addition to those of claim 16.  For purposes of examination, they will be interpreted as being in addition. 
Claim 23 recites the limitation “an amplitude”; however, claim 16, upon which claim 23 depends, recites the limitations of “a first sequence of bipolar pulses having an amplitude” and “a second sequence of bipolar pulses having an amplitude”.  It is unclear if the “amplitude” of claim 23 is the same as or different from either of the amplitudes 
Claim 25 is rejected for similar reasons as claim 4 for the phrasing of “the sequence”, “an amplitude”, and “a duration”. 
Claim 27 is rejected for similar reasons as claim 25 for the phrasing of “a sequence”, “a selected amplitude”, and “duration”. 
Claim 29 is rejected for similar reasons as claim 8 for the phrasing of “pairs of pulses”, “positive pulse” and “negative pulse”. 
Claim 30 is rejected for similar reasons as claim 9 for the phrasing of “pairs of pulses”, “positive pulse” and “negative pulse”. 
Claim 38 is rejected for similar reasons as claim 23 for the phrasing of “an amplitude”. 
Claim 39 recites the limitation "the signals" in ll. 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the signals" in ll. 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the signals" in ll. 1 & 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "the signals" in ll. 1 & 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 recites the limitation "the signals" in ll. 3 (twice).  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation of “sequences of bipolar pulses”; however, claim 37, upon which claim 44 depends, recites the limitations “a first sequence of bipolar pulses” and “a second sequence of bipolar pulses”.  It is unclear if the “sequences of bipolar pulses” of claim 44 are the same as or different from those of claim 37. 
Claim 44 is rejected for similar reasons as claim 23 for the phrasing of “amplitude”.  
Claim Interpretation
Claims 1, 16, 24 & 37 use the terms “odd-even electrodes” and “even-odd electrodes”.  These terms, when read in light of the specification, and in the claim context as a whole will be interpreted as follows: odd electrode(s): at least a first electrode and even electrode(s): at least a second electrode.  The claims recite only that the array has “a first electrode and a last electrode” and thus, at most two electrodes. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 10-12, 24, 26 & 31-33 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Sherman (2014/0066913).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 10-12, 16, 18-19, 22-24, 26, 31-33, 37, 39-40 & 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2014/0066913, previously cited) in view of Mickelson et al. (2015/0182740, previously cited). 
Concerning claim 1¸as illustrated in Figs. 1-4, Sherman discloses a medical apparatus for tissue ablation (system 10 for ablating; [0016], Abstract), comprising: 
a probe having a length configured for insertion into a body of a patient and comprising an array of a plurality of electrodes disposed successively along the length of the probe configured to contact tissue within the body, the array having a first electrode and a last electrode (medical device 14 having a plurality of electrodes 26, including a first and last electrode, along its length; [0017]); and 
an electrical signal generator configured to apply between one or more pairs of the electrodes signals of first and second types in alternation, the signals of the first type comprising a plurality of sequences, each sequence of bipolar pulses having an amplitude sufficient to cause irreversible electrophoresis (IRE) in the tissue contacted by the plurality of electrodes, a first sequence of bipolar pulses being applied to the electrodes of the array of electrodes during a first period of time and a second sequence of bipolar pulses being applied to electrodes of the array of electrodes during a second period of time, and the signals of the second type comprising a radio-frequency (RF) signal having a power sufficient to thermally ablate the tissue contacted by the electrodes .
Sherman fails to specifically disclose the generator configured to apply the first sequence of bipolar pulses being applied to odd-even electrodes of the array of electrodes during the first period of time and the second sequence of bipolar pulses being applied to even-odd electrodes of the array of electrodes during the second period of time.  However, Mickelson et al. disclose a medical apparatus for tissue ablation comprising an electrical signal generator (700) configured to apply signals to a plurality of electrodes (1-30) along a length of a probe (20), the signals comprising a sequence of bipolar pulses having an amplitude sufficient to cause IRE in the tissue, the sequence of bipolar pulses comprising a plurality of sequences of bipolar pulses, a first sequence of bipolar pulses being applied to odd-even electrodes (9-24) of the array of electrodes (1-30) during a first period of time and a second sequence of bipolar pulses being applied to even-odd electrodes (10-25) of the array of electrodes (1-30) during a second period of time (selected electrodes receive energy in a bipolar arrangement in a step-wise manner to create a circumferential linear lesion).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Sherman such that the generator is configured to apply the first sequence of bipolar pulses being applied to odd-even electrodes of the array of 
Concerning claim 2, Sherman discloses the electrical signal generator is further configured to apply the signals of the first type without the alternation with the signals of the second type ([0017], [0021-0022], [0026]; Fig. 4).
Concerning claim 3, Sherman discloses the electrical signal generator is further configured to apply the signals of the second type without the alternation with the signals of the first type ([0017], [0021-0022], [0026]; Fig. 4).
Concerning claim 5, Sherman discloses the RF signal has a frequency between 350 and 500 kHz and an amplitude between 10 and 200 V ([0016], [0021-0022]; Fig. 4). 
Concerning claim 10, Sherman discloses the electrical signal generator is configured to generate a plurality of pulse trains, each pulse train comprising the signals of the first and second types, wherein the pulse trains are separated by intervals in which the signals are not applied ([0020-0022], [0026]; Fig. 4). 
Concerning claim 11, Sherman discloses the probe (14) comprises a plurality of temperature sensors (29) adjacent to the electrodes (26), and wherein the electrical signal generator is configured to apply the signals responsively to a temperature measured by the temperature sensors (29) ([0018]; Fig. 1 & 4).
claim 12, Sherman discloses the probe is configured to contact the tissue in a heart of the patient and to apply the signals so as to ablate the tissue in the heart ([0026]). 
Concerning claim 16¸as illustrated in Figs. 1-4, Sherman discloses a medical apparatus for tissue ablation (system 10 for ablating; [0016], Abstract), comprising: 
a probe having a length configured for insertion into a body of a patient and comprising an array of a plurality of electrodes disposed successively along the length of the probe and configured to contact tissue within the body, the array having a first electrode and a last electrode (medical device 14 having a plurality of electrodes 26, including a first and last electrode, along its length; [0017]); and 
an electrical signal generator configured to apply during a first period of time while the probe contacts a locus in the tissue, between electrodes in the array, a first sequence of bipolar pulses having an amplitude sufficient to cause irreversible electrophoresis (IRE) in the tissue between each of the electrodes, and to apply during a second period of time while the probe remains in contact with the locus in the tissue, between electrodes in the array, a second sequence of bipolar pulses having an amplitude sufficient to cause IRE in the tissue between each of the electrodes (generator 16 allows for the selection of simultaneous or selective energy delivery of irreversible bipolar electroporation pulses to electrodes 26 and RF energy to thermally ablate tissue where the electroporation and RF thermal ablation energy can be done concurrently or before or after each other, with adjustment of voltage and duration and/or other system parameters to each electrode 26 based on sensed parameters to ensure complete ablation; [0021-0022], [0026-0028]).

Claim 18 is rejected upon the same rational as applied to claim 10.
Claim 19 is rejected upon the same rational as applied to claim 12.
Claim 22 is rejected upon the same rational as applied to claim 11.
claim 23, Sherman fails to disclose the electrical signal generator is further configured to apply sequences of the bipolar pulses between pairs of electrodes that are separated by at least one other electrode in the array, with an amplitude sufficient to cause irreversible electrophoresis (IRE) in the tissue between the electrodes in the pairs.  However, Mickelson further discloses the electrical signal generator (700) is further configured to apply sequences of the bipolar pulses between pairs of electrodes (30 and 11, 12, 17, 18) that are separated by at least one other electrode (13, 14, 16) in the array, with an amplitude sufficient to cause irreversible electrophoresis (IRE) in the tissue between the electrodes in the pairs.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Sherman such that the electrical signal generator is further configured to apply sequences of the bipolar pulses between pairs of electrodes that are separated by at least one other electrode in the array, with an amplitude sufficient to cause irreversible electrophoresis (IRE) in the tissue between the electrodes in the pairs in order to provide the benefit of reducing injury to bystander structures near a pole as taught by Mickelson.  ([0111], [0151]; Fig. 39, 53b & 53d)
Concerning claim 24¸as illustrated in Figs. 1-4, Sherman discloses a method for ablating tissue within a body of a patient (method 10 for ablating; [0016], Abstract), the method comprising: 
inserting a probe having a length into a body of a patient, wherien the probe comprises an array of a plurality of electrodes disposed successively along the length of the probe and configured to contact the tissue, the array having a first electrode and a last electrode (medical device 14 having a plurality of electrodes 26, including a first and last electrode, along its length; [0017]); and 
applying between one or more pairs of the plurality of electrodes of the array, signals of first and second types in alternation, the signals of the first type comprising a first sequence of bipolar pulses having an amplitude sufficient to cause irreversible electrophoresis (IRE) in the tissue, the first sequence of bipolar pulses being applied to electrodes in the array during a first period of time while the probe contacts a locus in the tissue and a second sequence of bipolar pulses having an amplitude sufficient to cause IRE in the tissue between the electrodes in the array during a second period of time while the probe remains in contact with the locus and the signals of the second type comprising a radio-frequency (RF) signal having a power sufficient to thermally ablate the tissue contacted by the electrodes (generator 16 allows for the selection of simultaneous or selective energy delivery of irreversible bipolar electroporation pulses to electrodes 26 and RF energy to thermally ablate tissue where the electroporation and RF thermal ablation energy can be done concurrently or before or after each other, with adjustment of voltage and duration and/or other system parameters to each electrode 26 based on sensed parameters to ensure complete ablation; [0021-0022], [0026-0028]).
Sherman fails to specifically disclose the generator configured to apply the first sequence of pulses between odd-even electrodes in the array and the second sequence of pulses between even-odd electrodes in the array. However, Mickelson et al. disclose a medical apparatus for tissue ablation comprising an electrical signal generator (700) configured to apply signals to a plurality of electrodes (1-30) along a 
Claim 26 is rejected upon the same rationale as provided for claim 5. 
Claim 31 is rejected upon the same rationale as provided for claim 10. 
Claim 32 is rejected upon the same rationale as provided for claim 11. 
Claim 33 is rejected upon the same rationale as provided for claim 12. 
Concerning claim 37¸as illustrated in Figs. 1-4, Sherman discloses a method for ablating tissue within a body of a patient (method 10 for ablating; [0016], Abstract), the method comprising: 
inserting a probe having a length into a body of a patient, wherien the probe comprises an array of a plurality of electrodes disposed successively along the length of the probe and configured to contact the tissue, the array having a first electrode and a last electrode (medical device 14 having a plurality of electrodes 26, including a first and last electrode, along its length; [0017]); and 
applying during a first period of time while the probe contacts a locus in the tissue, between electrodes in the array, a first sequence of bipolar pulses having an amplitude sufficient to cause irreversible electrophoresis (IRE) in the tissue between each electrode, and applying during a second period of time while the probe remains in contact with the locus in the tissue, between each even-odd electrode in the array, a second sequence of bipolar pulses having an amplitude sufficient to cause IRE in the tissue between each even-odd electrode (generator 16 allows for the selection of simultaneous or selective energy delivery of irreversible bipolar electroporation pulses to electrodes 26 and RF energy to thermally ablate tissue where the electroporation and RF thermal ablation energy can be done concurrently or before or after each other, with adjustment of voltage and duration and/or other system parameters to each electrode 26 based on sensed parameters to ensure complete ablation; [0021-0022], [0026-0028]).
Sherman fails to specifically disclose the generator configured to apply the first sequence of pulses between odd-even electrodes in the array and the second sequence of pulses between even-odd electrodes in the array. However, Mickelson et al. disclose a medical apparatus for tissue ablation comprising an electrical signal generator (700) configured to apply signals to a plurality of electrodes (1-30) along a length of a probe (20), the signals comprising a sequence of bipolar pulses having an amplitude sufficient to cause IRE in the tissue, the sequence of bipolar pulses 
Claim 39 is rejected upon the same rational as applied to claim 10.
Claim 40 is rejected upon the same rational as applied to claim 12.
Claim 43 is rejected upon the same rational as applied to claim 11.
Claim 44 is rejected upon the same rational as applied to claim 23.

Claims 4, 6, 13, 17, 20, 25, 27, 34, 38 & 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2014/0066913, previously cited) in view of Mickelson et al. (2015/0182740, previously cited), as applied to claims 1, 16, 24 & 37 in further view of Francischelli et al. (2010/0023004, previously cited).
Concerning claim 4, Sherman discloses the sequence of bipolar pulses comprises pulses having an amplitude of at least 200 V ([0022]). Sherman in view of s.  However, Francischelli et al. disclose a medical apparatus for tissue ablation (20) comprising an electrical signal generator configured to apply signals comprising a sequence of bipolar pulses having an amplitude of at least 300-500 V and a duration of 1 ns-200 s.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Sherman in view of Mickelson et al. such that a duration of each of the bipolar pulses is less than 20 s in order to provide the benefit of more effectively ablating fatty areas of heart tissue as taught by Francischelli et al. ([0031]) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Concerning claim 6, Sherman in view of Mickelson et al. fail to disclose a controller configured to transmit control signals to the electrical signal generator, and wherein the electrical signal generator comprises: a pulse generation assembly, configured to receive the control signals from the controller and to transmit sequences of bipolar pulses with an amplitude and duration responsive to the control signals; and a pulse routing and metrology assembly, comprising a configurable network of multiple, mutually connected fast switches and slow relays, which are configured to receive the control signals from the controller, to receive the sequences of bipolar pulses from the pulse generation assembly, and to transmit the sequences of bipolar pulses to the plurality of electrodes responsively to the received control signals.  However, Francischelli et al. further disclose a controller (34) configured to transmit control signals to the electrical signal generator (22), and wherein the electrical signal generator (22) 
claim 13, Sherman in view of Mickelson et al. fail to disclose the electrical signal generator is configured to apply the signals asynchronously with respect to a beating of the heart.  However, Francischelli et al. disclose a medical apparatus for tissue ablation (20) comprising an electrical signal generator configured to apply signals that are timed or gated as a function of a sensed or paced ECG trace.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Sherman in view of Mickelson et al. such that the electrical signal generator is configured to apply the signals asynchronously with respect to a beating of the heart in order to provide the benefit of optimizing the energy treatment as taught by Francischelli et al. ([0035-0036]; Fig. 1)
Claim 17 is rejected upon the same rationale as applied to claim 4. 
Claim 20 is rejected upon the same rationale as applied to claim 13. 
Claim 25 is rejected upon the same rationale as provided for claim 4.
Claim 27 is rejected upon the same rationale as provided for claim 6.
Claim 34 is rejected upon the same rationale as provided for claim 13.
Claim 38 is rejected upon the same rational as applied to claim 4.
Claim 41 is rejected upon the same rationale as applied to claim 13. 

Claims 7 & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2014/0066913, previously cited) in view of Mickelson et al. (2015/0182740, previously cited) and Francischelli et al. (2010/0023004, previously cited), as applied to claims 1 & 24, in further view of Bowers (EP1157667, previously cited). 
claim 7, Sherman in view of Mickelson et al. and Francischelli et al. fail to disclose the electrical signal generator comprises a low-pass filter, which is configured to receive and filter a pulse train from the pulse generation assembly so as to convert the pulse train to the RF signal, thereby generating the signals of the second type.  However, Bowers discloses a medical apparatus for tissue ablation comprising an electrical signal generator configured to generate RF signals.  Bowers further discloses the electrical signal generator comprises a low-pass filter (high frequency filter), which is configured to receive and filter a pulse train from a pulse generation assembly so as to convert a pulse train to the RF signal, thereby generating the signals of the second type having power sufficient to thermally ablate tissue.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Sherman in view of Mickelson et al. and Francischelli et al. such that the electrical signal generator comprises a low-pass filter, which is configured to receive and filter a pulse train from the pulse generation assembly so as to convert the pulse train to the RF signal, thereby generating the signals of the second type in order to provide the benefit of reducing RF leakage as taught by Bowers. ([0009-0013]; Fig. 1)
Claim 28 is rejected upon the same rationale as provided for claim 7.

Claims 8-9 & 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2014/0066913, previously cited) in view of Mickelson et al. (2015/0182740, previously cited), as applied to claims 1 & 24, in further view of Gilbert (2017/0333109, previously cited).
claims 8-9, Sherman in view of Mickelson et al. fail to disclose the signals of the first type comprise pairs of pulses, wherein each pair comprises a positive pulse and a negative pulse, and wherein the signals of the second type are interleaved between the positive and negative pulses of the pairs nor the signals of the first type comprise pairs of pulses, wherein each pair comprises a positive pulse and a negative pulse, and wherein the signals of the second type are interleaved between successive pairs of the pulses.  However, Gilbert discloses a medical apparatus (10) for tissue ablation comprising a probe (14) and an electrical signal generator configured to apply signals sufficient to cause IRE and RF signals sufficient to ablate tissue.  Gilbert et al. further disclose the RF signals (450) to be interleaved between positive and negative pulses (502, 504, 506, 508) of the IRE signal (500) and also discloses the RF signals (450) to be interleaved between successive pairs of pulses (502, 504, 506, 508) of the IRE signal (500).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Sherman in view of Mickelson et al. such that signals of the first type comprise pairs of pulses, wherein each pair comprises a positive pulse and a negative pulse, and wherein the signals of the second type are interleaved between the positive and negative pulses of the pairs or the signals of the first type comprise pairs of pulses, wherein each pair comprises a positive pulse and a negative pulse, and wherein the signals of the second type are interleaved between successive pairs of the pulses in order to provide the benefit of heating the tissue to increase effectiveness of the IRE waveform as taught by Gilbert. ([0005], [0030-0031], [0040], [0042]; Fig. 2 & 4)
The Examiner notes that the claim fails to limit the interleaved signal to only be between the pulses/between the pairs of pulses.
Claims 29-30 are rejected upon the same rationale as provided for claims 8-9.

Claims 13-14, 20-21, 34-35 & 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherman (2014/0066913, previously cited) in view of Mickelson et al. (2015/0182740, previously cited), as applied to claims 1, 19, 24 & 37 in further view of Stewart et al. (2017/0035499). 
Concerning claims 13-14, Sherman in view of Mickelson et al. fail to disclose the electrical signal generator is configured to apply the signals synchronously with respect to a beating of the heart.  However, Stewart et al. discloses medical apparatus for tissue ablation comprising a probe (12) and an electrical signal generator (14) configured to apply signals either asynchronously or synchronously with respect to the heart beat.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Sherman in view of Mickelson et al. such that the electrical signal generator is configured to apply the signals synchronously with respect to a beating of the heart, since it appears that the invention would perform equally as well with either asynchronous or synchronous as Stewart et al. teaches asynchronous and synchronous to be equivalents in the art.    
Claims 20-21 are rejected upon the same rationale as applied to claims 13-14. 
Claims 34-35 are rejected upon the same rationale as applied to claims 13-14.
Claims 41-42 is rejected upon the same rationale as applied to claims 13-14. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 & 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/704421 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a medical apparatus and method for tissue ablation comprising a probe and an electrical signal generator configured to apply signals of a first IRE type and signals of a second RF type.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 & 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/229498 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a medical apparatus and method for tissue ablation comprising a probe and an electrical .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794